

115 HRES 286 IH: Directing certain officials of the executive branch to provide information to the House of Representatives that will enable the House to meet its constitutional responsibility to conduct oversight of the executive branch by investigating potential conflicts of interests of President Donald J. Trump.
U.S. House of Representatives
2017-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 286IN THE HOUSE OF REPRESENTATIVESApril 27, 2017Ms. Clark of Massachusetts submitted the following resolution; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committees on Ways and Means, Transportation and Infrastructure, and Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONDirecting certain officials of the executive branch to provide information to the House of
			 Representatives that will enable the House to meet its constitutional
			 responsibility to conduct oversight of the executive branch by
			 investigating potential conflicts of interests of President Donald J.
			 Trump.
	
 Whereas, on October 18, 2016, then-candidate Donald J. Trump communicated via Twitter: I will Make Our Government Honest Again—believe me. But first, I’m going to have to #DrainTheSwamp in DC;
 Whereas President Trump subsequently nominated a team of wealthy and connected insiders to lead his Cabinet, many of whom have been forced to withdraw from consideration because of irrevocable conflicts of interest;
 Whereas, as President-Elect, President Trump announced that he would be leaving [his] great business to his adult children, a move he felt would be visually important; Whereas President Trump has taken no steps to untangle his financial interest in his business holdings, to limit his ability to advise the nominal managers of the Trump Organization, or to prevent other interests from currying favor with the White House by doing business with companies that might benefit the President’s bottom line;
 Whereas President Trump has reversed White House policy and now refuses to release visitor logs to the public;
 Whereas, on May 30, 2014, President Trump stated: If I decide to run for office, I’ll produce my tax returns, absolutely; Whereas, on January 24, 2016, President Trump stated that he would release his very big returns . . . in the next period of time;
 Whereas, on February 25, 2016, President Trump changed his position and stated that, although he could not release his tax returns while under audit, he would do so as soon as the audit is done;
 Whereas, on May 11, 2016, President Trump communicated via Twitter: In interview I told @AP that my taxes are under routine audit and I would release my tax returns when audit is complete, not after election!;
 Whereas, on January 22, 2017, White House senior adviser Kellyanne Conway stated that the White House response is that he’s not going to release his returns; Whereas President Trump has directed the Congress to act on comprehensive reform of the Internal Revenue Code;
 Whereas without the President’s tax returns, the public cannot know how the full extent to which any proposed reforms will personally benefit the President;
 Whereas, on January 11, 2017, President Trump insisted that he has no dealings with Russia; Whereas it has been widely reported that President Trump sought and received funding from Russian investors, especially when American banks stopped lending to him after his multiple bankruptcies;
 Whereas Donald Trump, Jr., who runs day-to-day business operations for his father’s companies, has stated: Russians make up a pretty disproportionate cross-section of a lot of our assets. We see a lot of money pouring in from Russia;
 Whereas, on March 20, 2017, James B. Comey, Director of the Federal Bureau of Investigation, confirmed the existence of a Federal investigation into multiple connections between the Trump campaign and the regime of Russian President Vladimir Putin;
 Whereas it has been reported that President Trump has personally guaranteed over $300,000,000 in loans to German financial institution Deutsche Bank AG;
 Whereas the Trump Administration is now responsible for overseeing multiple investigations into the trading and lending practices of Deutsche Bank AG, and for negotiating a potentially multibillion-dollar settlement with the bank related to its trading of mortgage-backed securities;
 Whereas these matters represent only a few of the many instances in which President Trump has broken his promise to drain the swamp;
 Whereas under the Constitution of the United States, Congress has a responsibility to conduct oversight of the executive branch;
 Whereas the majority of the Committee on Oversight and Government Reform of the House of Representatives rejected an amendment to the committee’s oversight plan that would have tasked the committee with investigating the President’s conflicts of interest;
 Whereas Members of the Committees on Energy and Commerce, Foreign Affairs, the Judiciary, Homeland Security, and Ways and Means of the House of Representatives have each advanced resolutions of inquiry designed to obtain information about the President’s ongoing conflicts of interest;
 Whereas the majority has blocked each of those resolutions from consideration on the House floor; Whereas the continuing refusal of the majority to conduct even basic oversight of the Trump Administration diminishes the status of the Congress as a co-equal branch of Government; and
 Whereas this continued neglect undermines the credibility of the House of Representatives and raises a question of the privileges of the House: Now, therefore, be it
	
 That the House of Representatives directs the following persons to take the following actions: (1)President Trump is directed to transmit to the House of Representatives copies of any document, record, memorandum, correspondence, or other communication in possession of the Executive Office of the President, or any portion of such communication, that refers or relates to President Trump’s proposal to maintain an interest in his business holdings, while turning over day-to-day operation of those interests to his sons Donald J. Trump, Jr., and Eric Trump.
 (2)In support of transparency in government and the longstanding tradition of the disclosure of tax returns of Presidents and Presidential candidates, the Secretary of the Treasury is directed to provide the Committee on Ways and Means with the tax return information of Donald J. Trump for tax years 2007 through 2016 for review in closed executive session by the committee as provided under section 6103 of the Internal Revenue Code of 1986, and directs the committee to hold a vote on reporting such information to the full House of Representatives.
 (3)The Director of the Office on Government Ethics is directed to publish any waiver or exception granted to any officer or employee of the Government to the January 28, 2017, Executive order entitled Ethics Commitments by Executive Branch Appointees.
 (4)The Administrator of General Services is directed to provide the Committee on Oversight and Government Reform of the House of Representatives with any legal analysis supporting its March 23, 2017, conclusion that Trump International Hotel in Washington may maintain its lease with the Federal Government, despite an express prohibition on elected officials taking part in the lease.
 (5)President Trump is directed to provide visitor logs for both the White House and Mar-A-Lago to the Committee on Oversight and Government Reform of the House of Representatives on a rolling and ongoing basis, and directs the committee to hold ongoing votes on reporting the contents of such visitor logs to the full House of Representatives.
			